PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. The Writ was issued. Upon further consideration of the matter and hearing argument, we have determined that the Court is without jurisdiction. Therefore, the Writ must be and is hereby discharged and the Petition for Writ of Certiorari is dismissed.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and DREW (Retired), JJ., concur.
BOYD, J., dissents with an opinion.
HATCHETT, J., dissents.